Case 1:20-cv-00187-NLH-KMW Document 12 Filed 08/11/21 Page 1 of 2 PageID: 77



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
EDDIE J. WARD,                 :
                               :    No. 20-cv-0187 (NLH)(KMW)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
DET. BRANDON STOCKS, et al., :
                               :
               Defendants.     :
______________________________:

      IT APPEARING THAT:

      1.   Plaintiff Eddie Ward filed a complaint under 42 U.S.C.

§ 1983.    ECF No. 6.

      2.   On August 4, 2021, mail sent to Plaintiff at his

address of record was returned as undeliverable.          ECF No. 11.

      3.    The returned envelope is marked “Return to Sender,

Refused, Unable to forward.”       Id.   A note stating “not here” is

handwritten on the envelope.       Id.

      4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.           See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

      5.   The Clerk of the Court will be ordered to
                                     1
Case 1:20-cv-00187-NLH-KMW Document 12 Filed 08/11/21 Page 2 of 2 PageID: 78



administratively terminate this case.        Plaintiff may reopen this

matter by submitting his updated address.

      6.   An appropriate order follows.




Dated: August 10, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
